Citation Nr: 1648307	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  06-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The appellant served in the U.S. Army Reserves from June 1980 to June 1986, and she had 23 days of active duty service from July 25, 1980 to August 16, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a September 2009 decision, the Board denied service connection for an acquired psychiatric disorder.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, while the case was pending at the Court, VA's Office of General Counsel and the appellant's representative filed a Joint Motion (JMR), requesting that the Court vacate the Board's September 2009 decision denying service connection for an acquired psychiatric disorder.  That same month, the Court issued an Order vacating the Board's September 2009 decision to deny the appeal for service connection for an acquired psychiatric disorder.  

In April 2011, the Board remanded this matter for further development, to include obtaining updated treatment records and a VA examination with opinion.    

In June 2016, the appellant testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, once VA provides an examination to an Appellant, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As further explained below, another remand is required.

The appellant contends she has a psychiatric disorder related to her military service.  She contends that she was sexually harassed and assaulted in service, and that this led to weight gain, which led to her being discharged from service..

In the April 2011 remand, the Board noted that in the JMR, the parties agreed that because the Board found the June 2007 VA examination/opinion to be inadequate and this was the only VA psychiatric examination of record, further VA examination and medical opinion was needed on the question of whether the appellant's currently diagnosed psychiatric disorder was related to her 23 days of service or Reserve service.  In the April 2011 remand, the Board noted that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thereafter, a June 2015 examination and July 2015 opinion were obtained.  It was noted that based on that day's evaluation, the appellant did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  Rather, the examiner noted that the appellant currently met the criteria for delusional disorder, persecutory type, and that her medical and personnel records reflected this as they contained multiple accusations of wrongdoing to her from the military and various medical institutions.  It was noted that her accusations of wrongdoing to her begin at the time of her discharge from the military, which was reportedly due to her being overweight.  The examiner indicated there was no evidence in the file of the delusional disorder while the appellant was on active duty.  The examiner further noted that the appellant also claimed her PTSD was due to two incidents of sexual assault in 1982 and 1984 that she claimed to have reported, although the examiner noted, there was no documentation of this.  The examiner concluded that the appellant did not have PTSD symptoms related to these incidents, which was consistent with the prior evaluation conducted in 2007.  The examiner noted that the appellant was far more preoccupied with the incidents of wrongdoing directed towards her, such as misrepresentation of her weight, being placed in a "control group" in 1983, and having an abortion performed on her in 1996 without her consent, all of which were evident of the diagnosed delusional disorder.  In the July 2015 addendum, the examiner opined that the appellant's diagnosed delusional disorder was less likely than not related to her military service, given the available reviewed evidence.  The examiner offered no rationale for the opinion rendered.  Accordingly, remand is required for an examination and addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed psychiatric disorders.  If the any of the following are not diagnosed, the examiner must provide a supporting explanation for that determination:  PTSD; delusional disorder; anxiety; bipolar disorder; schizoaffective disorder; depression; and adjustment disorder.

Second, if and only if, the VA examiner diagnoses PTSD, the VA examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to any claimed stressors. 

Third, for each currently diagnosed non-PTSD psychiatric disorder, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent probability or more) that each psychiatric disorder was first manifested during the Veteran's 23 days of active service, is otherwise related to the 23 days of active service, or was incurred during a period of active duty for training during her Reserve service.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

